Exhibit 10.30

FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY

AGREEMENT AND RELATED DOCUMENTS

This First Amendment to Revolving Credit and Security Agreement and Related
Documents (“Agreement”) is executed by UCN, INC., a Delaware corporation
(“Borrower”) and CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(“Lender”) for valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, as of February 14, 2006.

Recitals

A. Borrower executed and delivered to Lender a Revolving Credit and Security
Agreement and other loan documents on and after November 11, 2005. Hereinafter,
the Revolving Credit and Security Agreement and any amendments, modifications,
replacements or substitutions thereto may be referred to collectively as the
“Loan Agreement.” All of the capitalized phrases contained in this Agreement
shall have the same meanings set forth in the Loan Agreement unless defined
otherwise herein.

B. Borrower and Lender wish to modify the Loan Documents as set forth in this
Agreement.

Agreements

1. The outstanding principal balance on Borrower’s Obligations to Lender under
the Loan Documents amounted to approximately $5,096,826 as of February 10, 2006
and interest, fees, and expenses are accruing thereon as set forth in the Loan
Documents.

2. Notwithstanding anything to the contrary contained in the Loan Agreement or
the other Loan Documents, the definition of Collateral in Section 2.9 of the
Loan Agreement and the other Loan Documents hereby is amended to include the
deposit account and cash deposits described in Section 4.2 of the Loan Agreement
(whether or not they contain or consist of cash that was raised by Debtor from
the sale of any stock or other securities or any proceeds thereof), any
amendments, modifications, replacements, or substitutions thereto, and the
proceeds of any of the foregoing.

3. Section 4.2(h) of the Loan Agreement hereby is amended to read:

(h) Borrower shall have at least $1,500,000 in excess Availability at all times
(“Minimum Excess Availability”) until the later of : (i) the date on which
Borrower achieves a Fixed Charge Coverage Ratio (measured for each calendar
month on the last day of such month) of at least 1:1 for twelve (12) consecutive
months; or (ii) May 31, 2007; provided, however, that such Minimum Excess
Availability shall be reduced to at least



--------------------------------------------------------------------------------

$1,000,000 in excess Availability in the event that Borrower achieves a Fixed
Charge Coverage Ratio (measured for each calendar month on the last day of such
month) of at least 1:1 for six (6) consecutive months.

In addition to the foregoing Minimum Excess Availability, Borrower shall
maintain at least $1,500,000 at all times in a deposit account at a financial
institution acceptable to Lender in its sole discretion that is subject to a
first priority security interest in favor of Lender and governed by a control
agreement in form and substance acceptable to Lender in its sole discretion
(“Minimum Balance Amount”); provided, however, that:

(A) if the Fixed Charge Coverage Ratio is at least .6:1 for the calendar month
ending July 31, 2006 (based upon Lender’s approval of Borrower’s financial
statements and compliance certificate for such calendar month) and no other
Event of Default exists on September 5, 2006, the Minimum Balance Amount shall
be reduced to $1,000,000 on September 5, 2006;

(B) if Borrower has satisfied the requirements set forth in the subsection
(A) above and the Fixed Charge Coverage Ratio is at least 1:1 for the calendar
month ending October 31, 2006 (based upon Lender’s approval of Borrower’s
financial statements and compliance certificate for such calendar month) and no
other Event of Default exists on December 5, 2006, the Minimum Balance Amount
shall be reduced to $500,000 on December 5, 2006; and

(C) if Borrower has satisfied the requirements set forth in the subsections
(A) and (B) above and the Fixed Charge Coverage Ratio is at least 1:1 for the
calendar month ending December 31, 2006 (based upon Lender’s approval of
Borrower’s financial statements and compliance certificate for such calendar
month) and no other Event of Default exists on February 5, 2007, the Minimum
Balance Amount shall be reduced to $0 and removed as a condition to subsequent
advances and a financial covenant on February 5, 2007.

Lender shall provide Borrower with prompt written notice of its acceptance or
rejection of any of the financial statements and compliance certificates
described in subsections (A), (B) and (C) above.

Notwithstanding anything to the contrary contained herein, Borrower and Lender
hereby acknowledge and agree that Borrower’s obligation to maintain the
foregoing Minimum Excess Availability is in addition to, and not in lieu of,
Borrower’s obligation to maintain the foregoing Minimum Balance Amount in a
deposit account subject to the a first priority security interest and control
agreement in favor of Lender and this subsection shall not be deemed to waive
Borrower’s obligation to maintain the Fixed Charge Coverage Ratio described in
Annex I attached hereto at any time

 

2



--------------------------------------------------------------------------------

or any Event of Default arising as a result of Borrower’s failure to maintain
the Fixed Charge Coverage Ratio described in Annex I at any time.

4. Section 7.2 of the Loan Agreement hereby is amended to read:

7.2 Permitted Indebtedness

Borrower shall not create, incur, assume or suffer to exist any Indebtedness,
except the following (collectively, “Permitted Indebtedness”): (i) Indebtedness
under the Loan Documents, (ii) any Indebtedness set forth on Schedule 7.2,
(iii) Capitalized Lease Obligations incurred after the Closing Date and
Indebtedness incurred pursuant to purchase money Liens permitted by
Section 7.3(v), provided that the aggregate amount of such Capitalized Lease
Obligations and purchase money indebtedness outstanding at any time shall not
exceed $800,000, (iv) Indebtedness in connection with advances made by a
stockholder or other equity owner in order to cure any default of the financial
covenants set forth on Annex I; provided, however, that such Indebtedness shall
be on an unsecured basis, subordinated in right of repayment and remedies to all
of the Obligations and to all of Lender’s rights pursuant to a subordination
agreement in form and substance satisfactory to Lender; (v) accounts payable to
trade creditors and current operating expenses (other than for borrowed money)
which are not aged more than 120 calendar days from the billing date or more
than 30 days from the due date, in each case incurred in the ordinary course of
business and paid within such time period, unless the same are being contested
in good faith and by appropriate and lawful proceedings and such reserves, if
any, with respect thereto as are required by GAAP and deemed adequate by
Borrower’s independent accountants shall have been reserved; (vi) borrowings
incurred in the ordinary course of business and not exceeding $20,000
individually or $100,000 in the aggregate outstanding at any one time, provided,
however, that such Indebtedness shall be on an unsecured basis, subordinated in
right of repayment and remedies to all of the Obligations and to all of Lender’s
rights pursuant to a subordination agreement in form and substance satisfactory
to Lender; and (vii) Permitted Subordinated Debt. Borrower shall not make
prepayments on any existing or future Indebtedness to any Person other than to
Lender or to the extent specifically permitted by this Agreement or any
subsequent agreement between Borrower and Lender.

 

3



--------------------------------------------------------------------------------

5. The Fixed Charge Coverage Ratio covenant in Annex I hereby is amended to
read:

 

  1) Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)

The Fixed Charge Coverage Ratio shall be measured on a monthly basis for the
calendar month ending June 30, 2006 and each subsequent calendar month during
the Term of this Agreement upon Lender’s receipt of Borrower’s financial
statements and compliance certificate for the relevant month and shall not be
less than .4:1 for the calendar month ending on June 30, 2006; .6:1 for the
calendar month ending on July 31, 2006; .7:1 for the calendar months ending on
August 31 and September 30, 2006, and 1:1 for the calendar month ending on
October 31, 2006 and the last day of each month thereafter.

6. The Minimum Excess Availability covenant in Annex I hereby is amended to
read:

 

  3) Minimum Excess Availability and Minimum Balance Amount

Borrower shall maintain a Minimum Excess Availability (as defined in Section 4.2
of this Agreement) of at least $1,500,000 at all times until the later of :
(i) the date on which Borrower achieves a Fixed Charge Coverage Ratio (measured
for each calendar month on the last day of such month) of at least 1:1 for
twelve (12) consecutive months; or (ii) May 31, 2007; provided, however, that
such Minimum Excess Availability shall be reduced to at least $1,000,000 in
excess Availability in the event that Borrower achieves a Fixed Charge Coverage
Ratio (measured for each calendar month on the last day of such month) of at
least 1:1 for six (6) consecutive months.

In addition to the foregoing Minimum Excess Availability, Borrower shall
maintain a Minimum Balance Amount (as defined in Section 4.2 of this Agreement)
of at least $1,500,000 at all times in a deposit account at a financial
institution acceptable to Lender in its sole discretion that is subject to a
first priority security interest in favor of Lender and governed by a control
agreement in form and substance acceptable to Lender in its sole discretion;
provided, however, that:

(A) if the Fixed Charge Coverage Ratio is at least .6:1 for the calendar month
ending July 31, 2006 (based upon Lender’s approval of Borrower’s financial
statements and compliance certificate for such calendar month) and no other
Event of Default exists on September 5, 2006, the Minimum Balance Amount shall
be reduced to $1,000,000 on September 5, 2006;

 

4



--------------------------------------------------------------------------------

(B) if Borrower has satisfied the requirements set forth in the subsection
(A) above and the Fixed Charge Coverage Ratio is at least 1:1 for the calendar
month ending October 31, 2006 (based upon Lender’s approval of Borrower’s
financial statements and compliance certificate for such calendar month) and no
other Event of Default exists on December 5, 2006, the Minimum Balance Amount
shall be reduced to $500,000 on December 5, 2006; and

(C) if if Borrower has satisfied the requirements set forth in the subsections
(A) and (B) above and the Fixed Charge Coverage Ratio is at least 1:1 for the
calendar month ending December 31, 2006 (based upon Lender’s approval of
Borrower’s financial statements and compliance certificate for such calendar
month) and no other Event of Default exists on February 5, 2007, the Minimum
Balance Amount shall be reduced to $0 and removed as a condition to subsequent
advances and a financial covenant on February 5, 2007.

Lender shall provide Borrower with prompt written notice of its acceptance or
rejection of any of the financial statements and compliance certificates
described in subsections (A), (B) and (C) above.

Notwithstanding anything to the contrary contained herein, Borrower and Lender
hereby acknowledge and agree that Borrower’s obligation to maintain the
foregoing Minimum Excess Availability is in addition to, and not in lieu of,
Borrower’s obligation to maintain the foregoing Minimum Balance Amount in a
deposit account subject to the a first priority security interest and control
agreement in favor of Lender and this subsection shall not be deemed to waive
Borrower’s obligation to maintain the Fixed Charge Coverage Ratio described in
this Annex I attached hereto at any time or any Event of Default arising as a
result of Borrower’s failure to maintain the Fixed Charge Coverage Ratio
described in this Annex I at any time.

7. The definition of Fixed Charge Coverage Ratio in Annex I hereby is amended to
read:

“Fixed Charge Coverage Ratio” shall mean, for Borrower collectively on a
consolidated basis during the relevant period, the ratio of (a) EBITDA less
taxes paid in cash or accrued and non-financed Capital Expenditures, to
(b) Fixed Charges. The Fixed Charge Coverage Ratio shall be measured

 

5



--------------------------------------------------------------------------------

on a monthly basis for June 2006 and each subsequent month during the Term of
this Agreement upon Lender’s receipt of Borrower’s financial statements and
compliance certificate for the relevant month.

8. Borrower hereby releases, waives and forever discharges Lender and its
shareholders, directors, officers, employees, and agents from all known and
unknown, absolute and contingent, claims, defenses, setoffs, counterclaims,
causes of action, actions, suits or other legal proceedings of any kind existing
or accrued as of the date of this Agreement other than those arising solely from
Lender’s gross negligence or wilful misconduct. Borrower and Lender hereby
acknowledge and agree that neither the Default Rate nor any Non-Compliance Fee
has been applied to any of the Obligations on or prior to the date of this
Agreement.

9. Borrower hereby represents and warrants to and covenants with Lender that
Lender’s liens, security interests, encumbrances and claims against the
collateral described in the Loan Agreement and other Loan Documents shall
continue to be prior and superior to any other liens, security interests,
encumbrances or claims of any kind except for those specifically provided
otherwise in the Loan Documents. Borrower represents and warrants to Lender that
no Event of Default exists under the Loan Documents as of the date of this
Agreement and no material adverse changes have occurred in Borrower’s financial
condition since December 31, 2005 (the date of the last financial statements
provided to Lender).

10. The Loan Agreement and other Loan Documents shall remain in full force and
effect except as amended by this Agreement and the various documents described
herein.

11. Borrower shall pay Lender a loan modification fee of $50,000 and all of
Lender’s attorneys’ fees and other expenses incurred in connection with the
negotiation, drafting, execution, filing and recording of this Agreement and the
various documents described herein. The amounts described in this paragraph
shall be in addition to, and not in lieu of, the interest, fees and other
charges owing under the Loan Documents.

12. Borrower shall take any additional actions and execute any additional
documents requested by Lender to carry out the intent and purposes of this
Agreement and the various documents described herein. In addition, Lender hereby
is authorized to file UCC amendments with any governmental authority to reflect
the change in the Collateral that is described in this Agreement.

13. This Agreement and any related documents shall inure to the benefit of and
be binding upon the successors and assigns of the parties hereto.

14. This Agreement shall be governed by the laws of the State of Maryland.

15. The parties hereto consent to the jurisdiction and venue of any court of
competent jurisdiction located in the State of Maryland in the event of any
litigation pertaining to this Agreement and the various documents described
herein or the enforcement of any liability, obligation, right or remedy
described therein.

 

6



--------------------------------------------------------------------------------

16. This Agreement and the various documents described herein may be executed in
counterparts and shall be effective when at least one (1) counterpart has been
executed by each party hereto.

17. The Loan Documents as amended by this Agreement and the various documents
described herein represent the complete and integrated understanding between the
parties pertaining to the subject matter hereof. All prior and contemporaneous
understandings and agreements, written or oral, express or implied, shall be of
no further force and effect to the extent inconsistent herewith.

18. EACH PARTY TO THIS AGREEMENT AND THE VARIOUS DOCUMENTS DESCRIBED HEREIN
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION ARISING UNDER THE LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH PARTY HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY
COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

 

BORROWER: UCN, INC.

By:  

/s/ Brian Moroney

Name:  

Brian Moroney

Title:  

Chief Financial Officer

 

LENDER: CAPITALSOURCE FINANCE LLC

By:  

/s/ Stephen M. Klein

Name:  

Stephen M. Klein

Title:  

Managing Director

 

7